Citation Nr: 0627308	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  02-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected tinnitus, to include a separate compensable 
evaluation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the RO.  

The Board remanded the case in December 2003 for further 
development.  

In a recent statement, the veteran raised the issues of 
service connection on a secondary basis for headaches, 
psychiatric disability and hypertension.  These matters are 
referred to the RO for appropriate action.  

As described in further detail hereinbelow, this case had 
recently been subject to a VA-wide stay on account of 
litigation regarding the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Smith v. Nicholson, 
19 Vet. App. 63, 75 (2005).  



FINDINGS OF FACT

1.  The service-connected tinnitus is manifested by constant 
ringing in both ears; the tinnitus, under applicable VA 
regulations, is already assigned a single compensable 
disability evaluation.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
tinnitus so as to render impractical the application of the 
regular schedular standards.  




CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for the service-connected tinnitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005).  

2.  The claim for a separate schedular 10 percent disability 
rating for the service-connected tinnitus is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 
(2005).  

3.  The criteria for an increased evaluation for the service-
connected tinnitus on an extraschedular basis have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim.  

The veteran must also be notified to submit all evidence in 
his possession, what specific evidence he is to provide, and 
what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, the veteran received the notice contemplated by 
38 U.S.C.A. § 5103(a) in March 2004, save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the tinnitus.  

The Board points out, however, that the veteran's claim for a 
higher initial rating for tinnitus was substantiated when the 
RO granted service connection for the disorder, assigned an 
initial evaluation, and assigned an effective date for the 
grant of service connection.  See generally, Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The above notice did not specifically address that portion of 
the claim relating to entitlement to separate compensable 
evaluations for bilateral tinnitus.  
 
However, VA's Office of General Counsel has held that under 
38 U.S.C. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus.  See VAOPGCPREC 2-2004.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record includes 
VA and private medical reports from, inter alia, the VA 
Medical Centers in Durham and Fayetteville, North Carolina, 
from Drs. T. Cole, S. Farias and R. Jones; and from Callaway, 
Jones and Fulk, P.C.  

The Board notes that the veteran authorized VA to obtain 
records for specified periods from Drs. J. Lewis and R. 
Glinski, and from Coastal Cape Fear Eye Associates.  The 
record reflects that each source responded to VA by 
indicating that records for the specified periods were not 
available.  

The Board also notes that the veteran's service discharge 
examination is not of record.  VA has undertaken exhaustive 
efforts to locate that examination report, to no avail.  The 
Board is unaware of any alternative source for the 
examination report.  

The Board points out that, in any event, the examination 
report would be, at most, of only marginal relevance in 
determining the proper disability rating assignable for the 
service-connected tinnitus.  

The record also shows he has been examined by VA in 
connection with his claim.  In a recent statement, he 
indicated that further examination was unnecessary, as the 
treatment reports on file accurately depict the current 
severity of his disability.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, that error is harmless since 
there is no evidence the error reasonably affects the 
fairness of the adjudication.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of VCAA.  

Here, the veteran did not receive any VCAA notice prior to 
the June 2002 rating decision.  The Board points out, 
however, that the rating decision, statement of the case, and 
supplemental statements of the case on file collectively 
informed him of the criteria for establishing a higher rating 
for the disorder at issue, and more specifically, for an 
extraschedular evaluation.  As noted previously, he was 
provided with 38 U.S.C.A. § 5103(a) notice in March 2004, and 
provided several opportunities to present information and 
evidence in connection with his claim.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with VCAA, and that the failure to 
provide the veteran with full VCAA notice prior to the June 
2002 adjudication did not affect the essential fairness of 
the adjudication.  The prior adjudication was not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nor has the veteran alleged or shown prejudice from 
any error in the timing or content of the VCAA notice.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected tinnitus, and the Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


Factual background

A May 2002 Board decision granted service connection for 
tinnitus.  A June 2002 RO decision implemented the grant of 
service connection, assigning a 10 percent evaluation for 
tinnitus effective August 22, 1995.  This evaluation has 
remained in effect since that time.  

The first records on file documenting tinnitus in the veteran 
are contained in VA and private medical records for March 
1983 to November 2004.  They show reports of bilateral 
tinnitus, which initially resolved after a March 1984 
stapedectomy, but which returned shortly thereafter.  

The medical records document treatment for several non-
service connected disorders including hearing loss, left eye 
blindness, back disability, and gastroesophageal reflux 
disease.  In February 1984 he reported that he was 
unemployed.  

A January 1985 entry notes that he reported the tinnitus 
interfered with his sleep.  In December 1985 he reported that 
he was an electrician and mechanic, and that his 
disequilibrium impaired his job performance.  A March 1992 
entry described the veteran as disabled by his hearing and 
balance problems.  

On file are records from the Social Security Administration 
(SSA) showing that the veteran is considered disabled by that 
agency on account of visual problems and back disorders.  The 
SSA records note that he has tinnitus, in addition to a 
variety of other disorders.  They also note that the 
cumulative effect of all the disorders was to prevent even 
sedentary employment.  

The SSA records indicate that he stopped working in 1990 
after experiencing back and leg problems, and an April 1998 
SSA examiner noted that he reported quitting his last job 
because of back problems and decreased sensation on the left 
side of the body.  

The veteran reported to SSA that he was medically advised not 
to work around noise, and explained that he was fired from a 
job in 1979 because of hearing problems; he indicated that he 
lost subsequent jobs for other reasons.  He reported that his 
former occupations included stock clerk, machinist, and 
autobody repairman.  
 
On a VA Form 21-527 received in July 1984, the veteran 
reported that he became disabled in 1981, last worked as a 
cook, and was experiencing problems with hypertension and 
decreased auditory acuity.  

At a September 1997 Board hearing, the veteran testified that 
his hearing problems were responsible for his failure to 
complete college.  

At an October 2001 VA fee basis examination, the veteran 
reported experiencing tinnitus, in addition to hearing loss 
and vertigo.  The examiner diagnosed bilateral tinnitus.  

On a November 2002 VA Form 21-8940, the veteran indicated 
that he was prevented from working by tinnitus, blackouts, 
and disequilibrium.  He indicated that he last worked full 
time in 1991, and was turned down for jobs including 
maintenance man and prison guard between 1985 and 1993.  

On a February 2003 VA Form 21-527, the veteran indicated that 
he became totally disabled in 1991 due to his physical 
condition.  

In several statements received in May 2004, acquaintances of 
the veteran note that he experienced tinnitus and other 
disorders, and was in poor health.  

In his several statements, the veteran contends he is 
unemployable secondary to the combination of tinnitus, 
hearing loss, and disequilibrium.  He explains that the 
tinnitus affects all aspects of his life, and that the 
combination of tinnitus and the other medical problems gets 
him angry, and that this resulting anger is responsible for 
his inability to work.  

He argues that the combination of the tinnitus and hearing 
loss precludes him from operating machinery, and that he 
loses sleep because of the tinnitus.  He acknowledges that he 
has numerous other physical disorders, and that employers 
refuse to hire him after learning the results of his 
physicals.  


Analysis

The RO evaluated the veteran's tinnitus as 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

Prior to June 1999, that code provided that a maximum 10 
percent evaluation was warranted where tinnitus was 
persistent and a symptom of acoustic trauma.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).  

Effective June 1999, a maximum 10 percent evaluation is 
warranted for tinnitus that is recurrent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).  

In determining disability ratings, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96.  Bagwell 
left intact, however, a prior holding in Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321(b).  


A.  Schedular rating

As noted before, a 10 percent evaluation is the maximum 
evaluation assignable for tinnitus under either the old or 
the new schedular criteria.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005).  

Accordingly, a schedular evaluation greater than 10 percent 
for the veteran's tinnitus is not warranted.  



B.  Separate compensable rating

The veteran, through his representative, asserts that he is 
entitled to a separate 10 percent disability rating for the 
service-connected tinnitus because he has tinnitus that 
involves both of his ears.  

In implementing the grant of service connection for tinnitus 
in June 2002, the RO assigned the veteran a single 10 percent 
evaluation for the tinnitus pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

Supplemental statements of the case dated in March 2005 and 
October 2005 denied entitlement to a separate 10 percent 
rating for each ear under Diagnostic Code 6260 for the 
bilateral tinnitus.  

In a February 2006 statement, the representative presented 
further argument as to entitlement to a separate 10 percent 
rating for each ear under Diagnostic Code 6260.  

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that, with regard to tinnitus, 38 C.F.R. § 4.25(b) 
allows for a separate evaluation for each service-connected 
disability arising from a single disease, unless otherwise 
provided.  

The Board notes that in VAOPGCPREC 2-2003, VA's Office of 
General Counsel held that Diagnostic Code 6260 (currently 
codified at 38 C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

The opinion held that separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code.  

Diagnostic Code 6260 itself was revised, effective on June 
13, 2003, to provide that only a single 10 percent evaluation 
is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for the Federal Circuit concerning the question of 
whether VA's regulations effective prior to June 2003 
required dual evaluations for bilateral tinnitus.  

On June 19, 2006, the Federal Circuit reversed the Court's 
decision in Smith, to the extent that the Court had held that 
Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  

The Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

The Federal Circuit also noted that there was no language in 
the applicable diagnostic criteria clearly indicating that 
dual evaluations were required.  Id.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
the service-connected tinnitus.  

Therefore, the claim for separate 10 percent ratings for each 
ear for the veteran's service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


C.  Extraschedular consideration

The veteran essentially claims entitlement to an 
extraschedular evaluation because his tinnitus impedes his 
ability to work.  

The Board, however, is unable to identify any factors 
associated with his tinnitus which may be considered to be 
exceptional or unusual.  The veteran has not adduced any 
evidence supportive of his assertions that his tinnitus has 
interfered significantly with his employment, let alone 
rendered him unemployable.  

The Board points out in this regard that the veteran himself 
acknowledges that he has several non-service connected 
disorders, including hearing loss and disequilibrium, which 
clearly impact on his employability.  Indeed, the veteran has 
consistently argued that his tinnitus interferes with 
employment when considered in conjunction with the other 
disorders.  Nor has any treating or examining physician 
suggested that the tinnitus, alone, impacts on employability, 
or even that the tinnitus has any significant impact even 
when considered in conjunction with other disorders.  

The Board also points out the veteran reported to SSA that he 
left his last job on account of disorders other than 
tinnitus.  While he reported losing one job in the past 
because of "hearing loss", even if his tinnitus played a 
role, the referenced job ended in 1979; the veteran has 
worked since that time, and he has not suggested that he lost 
any another jobs due to hearing loss or tinnitus.  

The Board also points out that while he claims to have been 
medically advised not to work around machinery because of his 
hearing loss, none of the medical records support his 
assertion, or suggest that his tinnitus is somehow resistant 
to hearing protection.  

Moreover, the Board notes that the 10 percent evaluation for 
tinnitus currently received by the veteran acknowledges that 
this impairment causes some interference with employment.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  There is no 
evidence on file indicating that his disability has 
interfered with employment to a degree greater than that 
contemplated by the regular schedular standards.  

The Board also finds that the record does not demonstrate 
that the veteran has required frequent periods of 
hospitalization for his service-connected tinnitus.  

In sum, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.   
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
tinnitus is not warranted.  


D.  Fenderson considerations

In this case, the veteran has been awarded a 10 percent 
disability rating for service-connected tinnitus, effective 
from August 22, 1995.  There is no evidence that at any time 
thereafter the service-connected disability was worse than is 
contemplated by the currently assigned disability ratings.  

The evidence covering that period, which has been reported in 
detail above, appears consistent as to the level of 
disability.  The evidence therefore does not support the 
assignment of a higher disability rating.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected tinnitus, including on the basis of 
assigning separate 10 percent ratings, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


